Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Duncan, the attorney of record, on June 15,2022.
The application has been amended as follows: 
1.  A fuel-operated vehicle heater comprising: a heater housing having a fuel connection unit receiving opening; and a fuel connection unit connected to the heater housing, the fuel connection unit comprising: a connection unit body inserted into the fuel connection unit receiving opening of the heater housing, and surrounded by a sealing element clamped between an outer circumference of the connection unit body and the heater housing, a fuel flow volume being provided in the connection unit body; a fuel release line connection area configured as a pipe branch and projecting from the connection unit body on a side of the connection unit body facing an interior of the heater housing, the fuel release line connection area providing a fuel duct open towards the fuel flow volume in the connection unit body; a fuel release line connected to the fuel release line connection area and leading to a combustion chamber; a fuel feed line connection area configured as a pipe branch and projecting from the connection unit body on a side of the connection unit body facing outwards for connecting a fuel feed line, the fuel feed line connection area providing a fuel duct open towards the fuel flow volume in the connection unit body; and at least one functional unit for influencing a flow of fuel in the fuel flow volume, the at least one   flow influencing means being provided in the connection unit body.
2.  The fuel-operated vehicle heater in accordance with claim 1, wherein the at least one  flow influencing means comprises a pulsation damper.
6.  The fuel-operated vehicle heater in accordance with claim 1, wherein the at least one  flow influencing means comprises a fuel valve.
10. The fuel-operated vehicle heater in accordance with claim 1, wherein the at least one  flow influencing means comprises a fuel pump.
13.  The fuel-operated vehicle heater in accordance with claim 1, wherein the at least one  flow influencing means comprises a fuel filter.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Takayanagi et al. (US 5,655,587) and Schmidt et al. (US 2008/0213106, alone or in combination, does not disclose the fuel connection unit with, inter alia, multiple pipe branches configured as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        ***

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762